DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with D. Jeremy Harrison on 5/20/2022.
The application has been amended as follows: 

Claim 20 is to be cancelled.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: Khowaiter et al (US 2019/0112178) teaches a fuel dispenser delivering fuel that has a fuel additive added prior to the fuel reaching the fuel dispenser, and the fuel additive being metered with the volumetric flow rate of the fuel flowing.  Markwardt (US 2018/0237289) teaches a fuel additive that is directly added to a fuel flow in a fuel dispenser.  Gage (US 2010/0263348) teaches a fuel additive that is added to a fuel flow of a fuel system.  Zinsmeyer (US 5,163,586) teaches a fuel dispenser that blends fuel and an additive inside the fuel dispenser prior to sending the blended fuel to a fuel nozzle.  The prior art does not teach nor render obvious a fuel dispensing system comprising a fuel dispensing unit, a blending unit separate from the fuel dispensing unit, a fuel conveyance device that receives fuel diverted from the fuel dispensing unit, an additive conveyance device that pumps a fuel additive based on a volumetric flow rate of the fuel through the fuel conveyance device as recited in independent claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747